You DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (USPN 7237277) in view of Toshiaki (JPH07116029A).
Tsai (‘277) teaches a liquid spraying hairbrush with retractable bristles.  There is a housing (13) having a space (14) defined in the housing.  There are multiple through holes (22) disposed through a side of the housing at spaced intervals in communication with the space.  There is a mounting hole (21) disposed through the side of the housing that the multiple through holes are disposed through, spaced apart from the through holes and communicating with the space.  There is a brush body in the space that moves linearly within the space.  There is a base (40) and multiple bristles (41) disposed at spaced intervals on a side surface of the base.  Each of the bristles are capable of extending out of a corresponding one of the multiple through holes.  There are restoring springs (42) between the housing and the base.  There is an actuating shaft (50) mounted to the housing, in the space, having a bended portion radially bended between two ends of the shaft (figure 5, where element 57 is pointing to).  When the actuating shaft is rotated, the ended portion pushes the base of the brush body and the brush body moves linearly and the bristles extend from the through holes.  There is elastic potential energy stored in the spring when the bended portion brushes the base of the brush body, and when the bended portion leaves the base, the potential energy is released to make the restoring springs bounce to make the bristle retract into the housing (figure 4 and 5).  
Tsai teaches that water is expelled from the housing via the mounting hole however fails to teach that the water is expelled as a spray mist.  Toshiaki teaches a hairbrush with a mist spray.  The mist spray assembly comprises an oscillation assembly (15) and an injection portion disposed in housing and communicated with the oscillation assembly such that the liquid flowing from the injection portion to the oscillation portion is atomized into spray (3) (paragraph 0012).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’s means for expelling water with an atomizer spray as taught by Toshiaki to allow for a fine mist of liquid to be applied to a user’s hair.  
With regards to claim 2, Toshiaki teaches that the housing has an injection hole disposed in through the housing and the mist spraying assembly has a liquid tank (5) having a liquid supplying hole communicating with the injection portion and aligned with the injection hole (holes through which element 6 extends between the tank 5 and the housing).
With regards to claim 3, Toshiaki teaches that the housing has a plug (6) inserted into the injection hole and corresponding in contour to the injection hole and the liquid supplying hole.  
With regards to claim 4-6, Toshiaki teaches that the mist spraying hairbrush has an electric control unit (12) and the oscillation assembly has a nozzle mounted in a mounting hole having a spout (2), wherein an oscillation element (3) is disposed in the nozzle adjacent to the spout and is electrically connected to the electric control unit.  
With regards to claim 7-9, Tsai and Toshiaki teach that the control unit is powered by a battery (4; Toshiaki).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the battery with an external charging unit since both powering means are equivalent structures known in the art.  
With regards to claim 10-12, Toshiaki teaches that the housing has a receiving hole formed through the housing  and the electrical control unit has a button (12) in the hole for powering the device.
				Remarks
It is further noted, that while this rejection is based modifying the retractable brush of Tsai with the spray mister of Toshiaki, it is clear that a similar rejection could also be made based on modifying the stationary bristles Toshiaki with Tsai’s retractable bristles so as to remove the hair from the hairbrush.  Both of these combination would teach retractable bristles on a head that mist sprays a fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723